DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, the claimed “processing circuitry” is just a listing of parts without any connection to another element in the pacing device.  The processing circuitry has not been given any function in relation to the stimulation and sensing circuitry.
	Claim 14 is vague since it is unclear what additional limitation is being added to claim 11.  Claim 11 already has the second electrode at the proximal most portion and therefore claim 14’s limitation of have the second electrode at the proximal end does not further limit claim 11.
Claim 16 is vague for having the second electrode define a blind hole to receive the eyelet as it is unclear how the electrode defines the hole and receives the eyelet.  The specification in paragraph 67 seems to suggest that the sensing extension defines a cavity that is closed to define a blind hole and accept the eyelet, but not that the electrode itself defines the blind hole. 
	In claim 26, the last two lines of the claim are vague as it is unclear if the “exposes” of line 2 relates to the second section (e.g. “exposes…second section of the conductive portion of the housing defining a third…”) or whether the second section is part of the “further comprising…” of line 1.

	 Claim 30 is vague for using the passive voice and it is unclear if there is a positive method step recitation of steps in claim 30.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10674928. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-15, 22-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dianaty et al (2013/0345770) in view of Bornzin et al (2013/0116740).  Dianaty discloses the leadless pacing device (e.g. element 102/302, etc.), with stimulation, sensing and processing module (e.g. figure 6, etc.) having a conductive housing portion (e.g. figures 2 and 3, etc.) with insulation (e.g. 323) and conductive portion attached to second electrode (e.g. figure 3, elements 390, 392, and conductive housing, etc., note also the two end electrodes can be switched, para. 49) with self-supporting body (e.g. 130/380, paras. 24, 25, etc.) and another sensing/stimulation electrode (e.g. 105/382, etc.).  For claims 23-25, Dianaty or Dianaty in view of Bornzin is capable of meeting the functional use recitations in the claims of being placed in different chambers of the heart, such as the right ventricle or atrium, and having the extension extend into/toward different chambers, such as the right ventricle or atrium, since the device can be screwed into different areas and chambers of the heart and the extension directed to different areas/chambers of the heart (in the alternative, see the 103 rejection below).  For claim 26, note that the claim states that there are first and second sections used to define the third electrode—any section can be split up into two sections. Dianaty connects the second electrode to the conductive case and exposes a section of the battery case (e.g. paras. 40 and 43, etc.) as an electrode and therefore provides for sections to provide the third electrode in common with the second electrode.
Dianaty specifically notes that additional electrodes can be added along the sensing extension 103 (e.g. para. 33, etc.) and that the number, length, and order of the segments of the extension, along with the curved and linear regions of the extension may be varied based upon the anatomical contour to be followed (e.g. para. 25, etc.).  Dianaty specifically teaches the device extension may have other shapes (e.g. para. 33, etc.).  Dianaty teaches that the proximal end region of the extension is curved, but does not state that the most proximal curved region has an electrode. 
Bornzin discloses a self-supporting body extension with curved proximal portion devoid of fixation elements and having an electrode at the proximal most portion (e.g. figure 6c, elements 620/624, figure 5c, figures 13 and 14, elements 1302 and 1310 being in a shape of an eyelet—in the alternative for the eyelet see the 103 below, etc.) to securely attach the electrodes to interior wall portions to sense/stimulate the heart.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Dianaty, with a self-supporting body extension curved proximal portion devoid of fixation elements and having an electrode at the proximal most portion/eyelet portion (e.g. figure 6c, elements 620/624, figures 13 and 14, elements 1302 and 1310, etc.), as taught by Bornzin, to provide the predictable results of securely attaching the electrodes to interior wall portions to sense/stimulate the heart.
Claims 15, 17-21, 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dianaty (i.e. “Dianaty in view of Bornzin”).  Modified Dianaty discloses the claimed invention but not the use of an eyelet at the proximal end of the sensing extension, the self- supporting body having a stiffness from 0.8-4.8 x 10 -6 Newtons-square meter, providing the same or variable stiffness along the body such as greater stiffness at the distal end, a coiled conductor in the body insulative sleeve coiled around a stiffness member, the device for use in the RV apex with body extending toward the RA or electrode in the RA, and detecting with the processor far-field atrial P waves.   It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively to have modified the system and method as taught by modified Dianaty, with the use of an eyelet at the proximal end of the sensing extension, providing the same or variable stiffness along the body, a coiled conductor in the body insulative sleeve coiled around a stiffness member, the device for use in the RV apex with body extending toward the RA or electrode in the RA, and detecting with the processor far-field atrial P waves, as is well known and common knowledge in the art, since it would provide the predictable results of: allowing the device to be easily placed and retrieved from the patient and/or provide a fixation element for the self-supporting body; providing the body with a particular or variable stiffness to allow the body to be placed in particular/different areas of the patient without damaging the patient’s tissue; providing an inexpensive and conventional lead construction that provides support to the body; providing a leadless pacer to pace the ventricle and sense from/in the atrium to provide proper ventricular pacing: and allow the device to sense atrial activation to provide proper ventricular pacing.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Dianaty, with the self-supporting body having a stiffness from 0.8-4.8 x 10 -6 Newtons-square meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ.
Conclusion
The prior art evidence made of record and not relied upon shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/15/21